  

Case 3:20-cv-05911-RV-HTC Document5 Filed 11/05/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION

JAVANI, LLC, a Florida Limited Liability
Company, and J.R. Elias, individually,

and Plaintiff 3, a minor child by and through
J.R. Elias as next friend,

Plaintiff(s),
v. Case No. 3:20-cv-05911-RV-HTC
SHIVANI MITU BHATIA,

Defendant.

 

MOTION TO CORRECT SCRIVENER’S ERROR

The Plaintiffs, Javani, LLC, and J.R. Elias, and Plaintiff 3, hereby file this motion to correct
a scrivener’s error in the caption of this case. The correction is as follows: adding the word
“Ventures” after the word “Javani” in the name of the Plaintiff to correct the name of the plaintiff
limited liability company. In support Plaintiffs state:

l. Case law allows for the correction of obvious clerical errors. See e.g., U.S. v. Field,
875 F.2d 130, 133-4 (7th Cir. 1989).

2. The correct name of the plaintiff LLC is “Javani Ventures, LLC.” See Ex. 1,
Articles of Incorporation (June 18, 2020). The origin of the scrivener’s error is that the parties had
intended to name the company “Javani, LLC” before finding the name was already taken. See Ex.

2, Text Messages Between The Parties (June 18, 2020).

Correcting the name of the LLC has no substantive effect on the claims.

 
Case 3:20-cv-05911-RV-HTC Document5 Filed 11/05/20 Page 2 of 2

WHEREFORE, Plaintiffs respectfully pray that this Court allow the correction of the
scrivener’s error to reflect the accurate name of Plaintiff Javani Ventures, LLC.

Respectfully Submitted,

QR E/ -

R. Elj
P,Q-Box 4761
Santa Rosa Beach, FL 32459
Telephone: (850) 460.1700
Email: jelias@30Amediation.com
Plaintiff, individually and on behalf of Plaintiffs
Javani Ventures, LLC, and Plaintiff 3, a minor child
